PER CURIAM.
We initially accepted review in Miami-Dade County v. City National Bank, 761 So.2d 368 (Fla. 3d DCA 2000), based on alleged express and direct conflict with the Second District Court of Appeal’s decision in Hodges v. Division of Administration, 323 So.2d 275 (Fla. 2d DCA 1975). Upon further consideration, however, we find that jurisdiction was improvidently granted in this case. Therefore, we dismiss review of this cause.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.